— Appeal by the defendant
from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered March 12, 1982, convicting him of criminal possession of marihuana in the second degree and bribery in the second degree, upon his plea of guilty, and imposing sentence.
Appeal dismissed.
In 1984 the defendant was deported to Jamaica and his probation was terminated. Accordingly, the appeal is dismissed (see, People v Del Rio, 13 NY2d 899; People v Bryant, 103 AD2d 832; People v Jimenez, 97 AD2d 799). Mollen, P. J., Lazer, Thompson and Kunzeman, JJ., concur.